ORDER 21
DIANA E. MURPHY, District Judge.
In response to Order 20, plaintiffs have stated to the court that they “do not and will not seek to recover lost profits,” and that their damages will be measured in this price-fixing case by “calculating the extent of unlawful overcharges imposed by defendants.” Based on these statements, and upon the authorities discussed in the supporting and opposing memoranda filed in connection with plaintiffs’ motion for reconsideration, the court has determined that plaintiffs’ financial information is not relevant to any outstanding issue in this litigation. See In re Folding Carton Antitrust Litigation, MDL-250, Order No. 32 (N.D.Ill. May 5, 1978).
Accordingly, IT IS HEREBY ORDERED THAT:
1. Plaintiffs’ motion for limited reconsideration is granted.
2. That portion of Order 19 ordering plaintiffs to produce certain financial information is vacated and Little Rock’s motion to compel the production of plaintiffs’ financial information is denied.